     Case 2:20-cv-01563-TLN-DB Document 19-1 Filed 11/19/20 Page 1 of 3
     JOHN L. BURRIS, Esq./State Bar # 69888
 1   BENJAMIN NISENBAUM, Esq./ State Bar #222173
     LAW OFFICES OF JOHN L. BURRIS
 2
     Airport Corporate Center
 3   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 4   Telephone: (510) 839-5200 Facsimile: (510) 839-3882
     John.Burris@Johnburrislaw.com
 5   bnisenbaum@gmail.com
 6
     Attorneys for Plaintiffs
 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                                   Case No. 2:20-cv-01563-TLN-DB
      NEFTALI MONTERROSA, individually
12    and as co-successor-in-interest to Decedent                    DECLARATION OF BEN NISENBAUM
      SEAN MONTERROSA; NORA                                          IN SUPPORT OF PLAINTIFFS’
13    MONTERROSA, individually and as co-                            OPPOSITION TO DEFENDANTS’
      successor-in-interest to Decedent SEAN                         MOTION FOR PROTECTIVE ORDER,
14    MONTERROSA; MICHELLE                                           PLAINTIFFS’ OPPOSITION TO
      MONTERROSA, individually; ASHLEY                               DEFENDANTS’ MOTION FOR
15    MONTERROSA, individually,                                      CHANGE OF VENUE, AND
                                                                     PLAINTIFFS’ MOTION FOR
16                                Plaintiffs,                        SANCTIONS

17                       v.

18    CITY OF VALLEJO, a municipal
      corporation; JARRETT TONN,
19    individually, and Vallejo police officers
      DOES 1-25, inclusive,
20
                                  Defendants.
21

22     I, Ben Nisenbaum declare:

23            1. I am over 18 years old and I am an attorney, who is licensed to practice law in
24                 California and before this Court. I represent the named Plaintiffs in the above-
25
                   referenced action.
26
              2. The facts set forth in this declaration are personally known to me. If called as a witness,
27
                   I could and would competently testify as follows:
28


                                                                -1-
     Declaration of Ben Nisenbaum ISO of Oppositions to Protective Order and Change of Venue; and Plaintiffs’ Motion for Sanctions
                                      Monterrosa v City of Vallejo et. al., 2:20-cv-01563-TLN-DB
     Case 2:20-cv-01563-TLN-DB Document 19-1 Filed 11/19/20 Page 2 of 3
          3. On June 2, 2020, Vallejo Police Department held a press conference. KPIX CBS San
 1
             Francisco Bay Area News posted a recording of that press conference on YouTube at
 2

 3           the following link: https://www.youtube.com/watch?v=IJLMmxMh11s. A true and

 4           correct copy of that recording is attached hereto as Exhibit 1.
 5        4. Vallejo Police Officers Association (VPOA) posted a press release on June 5, 2020 at
 6
             https://www.vallejopoa.org/news/vallejo-police-officers-association-responds-to-
 7
             officer-involved-shooting/?id=d5941704-f982-4efc-91b3-f31ad3dd7db3A true and
 8
             correct copy of the press release is attached hereto as Exhibit 2.
 9

10        5. Defendant CITY posted a press release on July 8, 2020 at

11           http://www.ci.vallejo.ca.us/common/pages/DisplayFile.aspx?itemId=16872323. A true

12           and correct copy of the press release is attached hereto as Exhibit 3.
13        6. On July 8, 2020, Vallejo Police Department held a press conference. KTVU News
14
             posted a recording of that press conference on YouTube at the following link:
15
             https://www.youtube.com/watch?v=tNTs5-A2yS4&t=129s. A true and correct copy of
16
             that recording is attached hereto as Exhibit 4.
17

18        7. On July 8, 2020, released a video to the press containing body cam footage of the

19           incident. KPIX CBS San Francisco Bay Area News posted a recording of that press

20           conference on YouTube at the following link:
21
             https://www.youtube.com/watch?v=oytdWFMoBbE. A true and correct copy of that
22
             video is attached hereto as Exhibit 5.
23
          8. On June 5, 2020, Counsel for Plaintiffs, Melissa Nold, sent a request to preserve
24
             evidence to Defendants. A true and correct copy of the request is attached hereto as
25

26           Exhibit 6.

27
28


                                                   -2-
     Case 2:20-cv-01563-TLN-DB Document 19-1 Filed 11/19/20 Page 3 of 3
            9. On October 27, 2020, Counsel for Plaintiffs, Ben Nisenbaum, sent an email to meet and
 1
                confer with Defendants’ counsel. A true and correct copy of the meet and confer email
 2

 3              thread is attached hereto as Exhibit 7.

 4          10. On June 5, 2020, Bay Area News Group posted an article naming Officer Tonn at:
 5              https://www.mercurynews.com/2020/06/05/exclusive-vallejo-officer-who-killed-sf-
 6
                man-had-three-prior-shootings-as-a-policeman/. A true and correct copy of the article is
 7
                attached hereto as Exhibit 8.
 8
            11. On November 16, 2020, The New Yorker poster an article regarding the incident at:
 9

10              https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-

11              city. A true and correct copy of the article is attached hereto as Exhibit 9.

12          12. Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Attorneys’
13              Fees, dated November 6, 2020 in Tindle v. Mateu, USDC N.D.Ca. 18-cv-05755 YGR. A
14
                true and correct copy is attached hereto as Exhibit 10.
15
            13. Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Award of Reasonable
16
                Attorneys’ Fees and Costs, dated November 4, 2020 in Tindle v. Mateu, USDC N.D.Ca.
17

18              18-cv-05755 YGR. A true and correct copy is attached hereto as Exhibit 11.

19          14. Billing for Ayana Curry re the Opposition to Motion for Change of Venue and Plaintiffs’

20              Motion for Sanctions. A true and correct copy is attached hereto as Exhibit 12.
21
            I declare under penalty of perjury under the laws of the United States that the foregoing is
22
     true and correct, and that this declaration was executed this 19th day of November 2020 at
23
     Oakland, California.
24

25                                                          _/s/ Benjamin Nisenbaum _
26                                                          Benjamin Nisenbaum

27
28


                                                      -3-
